Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to communication filed on 04/07/2021.
Terminal Disclaimer
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,455,005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-35 are allowed based on amendment/arguments and the terminal disclaimer filed on 04/07/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LAI whose telephone number is (571)270-3236.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Michael C. Lai
Art Unit 2457
Phone: (571) 270-3236
Fax:     (571) 270-4236

/MICHAEL C LAI/
Primary Examiner, Art Unit 2457